Citation Nr: 1015450	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypertension.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the lumbar spine 
with sciatica.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1986; September 1987 to September 1990; and September 
2001 to October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claims of entitlement to service connection for 
mechanical back pain with muscle spasms, left ear hearing 
loss, and hypertension.  The April 2006 rating decision 
assigned the Veteran's mechanical back pain with muscle 
spasms an initial 10 percent disability rating, and his left 
ear hearing loss and hypertension initial noncompensable 
disability ratings, each effective October 17, 2005.

By a September 2009 rating decision, the RO increased the 
initial disability rating assigned to the Veteran's 
mechanical back pain with muscle spasms, captioned as 
degenerative arthritis of the lumbar spine with sciatica to 
20 percent, effective October 17, 2005.  As the 20-percent 
evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that at the time of the Veteran's July 2007 
Substantive Appeal, he included a statement that his left ear 
hearing loss "comes and goes".  In his October 2006 Notice 
of Disagreement, however, the Veteran did not express 
disagreement with the initial disability rating assigned to 
his left ear hearing loss by the April 2006 rating decision.  
The notation regarding left ear hearing loss on the Veteran's 
July 2007 Substantive Appeal, if it were to be read as 
expressing dissatisfaction with the April 2006 rating 
decision, was received more than one year after the rating 
decision was mailed to the Veteran and may not serve as a 
timely Notice of Disagreement.  38 C.F.R. § 20.302(a) (2009).  
While the May 2007 Statement of the Case included the issue 
of entitlement to an initial compensable disability rating 
for left ear hearing loss, it is significant that the Veteran 
had not filed a timely Notice of Disagreement as to such 
issue.  An appeal consists of a timely filed Notice of 
Disagreement in writing, and after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  Thus, 
in this case, the issue of entitlement to an initial 
compensable disability rating for left ear hearing loss is 
not properly before the Board, as the threshold step in an 
appeal before the Board, a timely filed Notice of 
Disagreement, has not been submitted.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2009).

Further, the Board notes that the Veteran's statement 
regarding his left ear hearing loss at the time of his July 
2007 Substantive Appeal did not indicate that the severity of 
such service-connected disability warranted an initial 
compensable disability rating, or that such had worsened 
since the April 2006 rating decision.  Instead, the Veteran 
only reported that his left ear hearing loss "comes and 
goes".   Thus, in this case, the Board does not find that 
the Veteran's statement constitutes a claim of entitlement to 
a compensable disability rating for left ear hearing loss and 
such is not referred back to the RO for adjudication.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for degenerative arthritis of the lumbar 
spine with sciatica, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the March 2010 hearing before the Board, 
the Veteran withdrew his appeal concerning entitlement to an 
initial compensable disability rating for hypertension.

2.  The Veteran has not shown evidence of right ear hearing 
loss comporting with VA standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to an initial compensable disability 
rating for hypertension have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed as such.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a November 2005 letter, before the initial adjudication of 
the claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

Specific to the Veteran's claim of entitlement to service 
connection for right ear hearing loss, it does not appear 
that the RO informed the Veteran regarding the appropriate 
disability rating or effective date to be assigned.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in December 2005 and 
specific clinical findings related to his claim of 
entitlement to service connection for right ear hearing loss 
were obtained.  On the basis of such clinical findings, there 
is no evidence of a current disability and further inquiry as 
to a relationship between right ear hearing loss and the 
Veteran's period of service is not required. 

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.               § 20.204(c) 
(2009).

The Veteran's most recent Substantive Appeal, dated in July 
2007, perfected his appeal as to the issue of entitlement to 
an initial compensable disability rating for hypertension, as 
identified in the May 2007 Statement of the Case.

During the March 2010 hearing before the Board, the Veteran 
stated that he was withdrawing his appeal as to the issue of 
entitlement to an initial compensable disability rating for 
hypertension.  The Veteran also submitted a written statement 
of withdrawal of his appeal to such issue.

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an initial compensable disability rating for 
hypertension, there remain no allegations of errors of fact 
or law for appellate consideration concerning this issue.  
The Board therefore has no jurisdiction to review the issue.

Service Connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran underwent VA audiological evaluation in December 
2005 in conjunction with his claim of entitlement to service 
connection for right ear hearing loss.  At that time, the 
examiner reported that the Veteran demonstrated no hearing 
loss in the right ear.  The Veteran's pure tone thresholds, 
in decibels, for the right ear were 10, 5, 5, 5, 5, measured 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
Veteran's speech recognition score was 100 percent in the 
right ear.

While the Veteran's representative asserted, in October 2009, 
that the Veteran demonstrates current right ear hearing loss, 
the Veteran has not submitted or identified additional 
evidence showing that he has right ear hearing loss which 
meets the requirements of 38 C.F.R. § 3.385.

The Veteran's right ear hearing loss is not a disability as 
defined by regulation, as there is no evidence that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thus, as a threshold matter, per 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.385, since the Veteran does not have a 
disability as to right ear hearing loss for which service 
connection can be granted, the claim of entitlement to 
service connection for right ear hearing loss must be denied 
by operation of law.


ORDER

The appeal concerning the issue of entitlement to an initial 
compensable disability rating for hypertension is dismissed 
without prejudice.

Service connection for right ear hearing loss is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

As to the issue of entitlement to an initial disability 
rating in excess of 20 percent for degenerative arthritis of 
the lumbar spine with sciatica, the Board notes that at the 
time of the Veteran's March 2010 hearing before the Board, he 
reported that he had been going to VA therapy for his back 
condition and that he had a therapy appointment scheduled in 
March 2010.  The most recent VA treatment records associated 
with the claims file are dated in September 2009 and 
represent primary care treatment.  A physical therapy 
discharge note, dated in June 2008, is of record.  Thus, it 
appears that the Veteran, according to his testimony before 
the Board, has undergone additional VA therapy for his back 
condition and record of such is not before the Board  
 
Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the Veteran's treatment 
records from the VAMC in American Lake, 
Washington, dated from September 2009 
to the present, specifically to include 
record of therapy for his back 
condition.  Any and all responses, 
including negative responses, from the 
facility must be associated with the 
claims file.

2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to an initial 
disability rating in excess of 20 
percent for degenerative arthritis of 
the lumbar spine with sciatica, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a Supplemental Statement of the Case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


